In an action by the vendee for specific performance of a contract for the sale of real property, the appeals are from an order and judgment (one paper) dated July 2, 1956, granting respondent’s motion for summary judgment, and from so much of an order and judgment (one paper) dated August 1, 1956 as on resettlement grants respondent’s motion for the same relief. Order and judgment dated August 1, 1956 unanimously affirmed, with $10 costs and disbursements. Appeal from order dated July 2,1956 dismissed, without costs. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.